Citation Nr: 1611376	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in October 2012 when it was remanded to the RO for further development, including specifically for referral to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. §§ 3.321(b) and 4.16(b) (2015).  A review of the record shows that the RO has complied with all remand instructions and issued a supplemental statement of the case (SSOC). 


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes her from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2005. 

The claims file includes service treatment records (STRs), post-service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran and her representative in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's service-connected disability, duodenal ulcer currently rated as 20 percent disabling, in April 2005, May 2013, and August 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the Veteran's service-connected disability and its impact on her occupation functioning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Regarding other due process concerns, the Board is cognizant that the Veteran filed a recent claim for increase for the service-connected disability and this resulted in the Veteran being provided an August 2015 VA examination regarding the ulcer.  Thereafter, the AOJ denied the claim for increase in an August 2015 rating decision.  As discussed below, in this examination report, the examiner found that the Veteran's service-connected disability does not impact her ability to work (versus other distinct disability for which service-connection is not currently in effect).  This evidence reinforces and supports the evidence previously of record.  Although aware that this was not a subsequent Supplemental Statement of the Case on the issue of TDIU, as this examination is cumulative of the medical findings previously of record and this evidence was reviewed by the AOJ in regard to the claim for an increased rating for the service-connected ulcer, the Board finds this is no due process error that requires corrective action.  38 C.F.R. § 20.1304; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  On this same basis, the Board finds that there is no need to resubmit the record to the Director for extra-schedular consideration as this recent evidence indicates that the service-connected disability does not impact the Veteran's ability to maintain substantially gainful employment.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).
Analysis

The Veteran is currently service connected for one disability, duodenal ulcer rated as 20 percent disabling from February 2004.  The Veteran avers that her service-connected disability precludes her ability to work.  Additionally, the Veteran avers that VA should find her entitled to a TDIU since the SSA determined she is disabled.  See May 2006 correspondence.  The claims file reflects that the Veteran is a high school graduate who completed an honors curriculum.  She worked three jobs in bookkeeping over the years, but has not worked since 1993.  See November 2011 VA mental disorders examination.

During the course of this appeal, the Veteran underwent three examinations relating to her duodenal ulcer disability.  An April 2005 examination report pertaining to the Veteran's heart and digestive system includes a diagnosis of a duodenal ulcer.  The report reflects that the duodenal ulcer is stable and not severe at this time.  The report does not contain an opinion regarding the impact of the ulcer on the Veteran's daily or occupational function, but it does reflect the Veteran's statement that her heart condition limits her daily activities.  

A May 2013 VA examination report reflects a diagnosis of a duodenal ulcer and gastroesophogeal reflux disease (GERD).  The examiner opined that GERD was less likely than not related to the Veteran's service-connected duodenal ulcer.  The Veteran reported suffering one incapacitating episode per year, lasting 10 days or more due to nausea, vomiting, and abdominal discomfort.  Based on the examination, laboratory test results, and the Veteran's statements, the examiner opined that the Veteran's duodenal condition does not impact her ability to work.  

Most recently, an August 2015 stomach and duodenal condition Disability Benefits Questionnaire (DBQ) reflects the diagnosis of a duodenal ulcer and irritable bowel syndrome (IBS).  The Veteran reported suffering two severe episodes per year, lasting one to nine days, due to nausea, vomiting, and abdominal discomfort, resulting in weight loss.  The examiner further explained that the new diagnosis of IBS is a separate condition from her duodenal ulcer that does not fit the symptomatology and course of a simple duodenal ulcer.  The examiner opined that the Veteran's stomach or duodenum conditions do not impact her ability to work.  He further explained, "For the VA established diagnosis of duodenal ulcer, there is no change in the diagnosis.  At this time the claimant's condition is in remission."

The Veteran's current total disability rating is 20 percent.  She does not meet the schedular requirement for entitlement to a TDIU.  Per the Board's October 2012 remand order, the case was sent to the Director of Compensation and Pension Services for consideration on an extraschedular basis.  The claim was denied in September 2013.  

The Board acknowledges the Veteran's belief that she is entitled to a TDIU because SSA determined she is disabled.  In reviewing the SSA records, the Board notes that the Veteran is receiving disability benefits due to non-service connected affective disorder, major depression, dysthymia, and personality disorder.  See November 1995 SSA decision.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA; such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); See also Martin v. Brown, 4 Vet. App. 136, 140.  Because the SSA's determination is based on the Veteran's non-service connected disabilities, and not her service-connected duodenal ulcer, the Board finds the SSA's determination is of little probative value.  Regulations explain that consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, supra.  

Additionally, the Veteran has stated that she resigned from her job in 1993 to move to Florida due to cold weather intolerance she believes resulted from her daily intake of Coumadin.  See February 2004 statement.  The evidence does not indicate that this medication is related to the service-connected disability.

Taking the evidence of record as a whole, the Board finds an award of TDIU is not warranted.  The clinical examinations reflect that the Veteran's duodenal ulcer, her only service-connected disability, does not impact her ability to work.  The preponderance of the evidence does not reflect that the Veteran's service-connected disability prevents her from securing and following a substantial gainful occupation.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


